PER CURIAM.
In these consolidated appeals, Kellis Dion Jackson seeks to appeal from the district court’s order construing his motion for a writ of habeas corpus as one filed under 28 U.S.C.A. § 2255 (West Supp. 2001), and denying it. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeals on the reasoning of the district court. United States v. Jackson, Nos. CR-87-38-A; CR-87-85-A; CA-01-1563-AM; CA-02-139-AM (E.D.Va. Dec. 12, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.